PER CURIAM.
John A. Oliver, the former husband, appeals a final judgment dissolving his marriage to Mary Anne Oliver, the former wife. We affirm the final judgment, but modify one provision. The final judgment required the former husband to reimburse the former wife seventy-five percent of the cost of any medical expenses incurred by the minor or dependent children. We modify this provision to apply only to non-elective reasonable and necessary medical expenses. The former husband is not responsible for elective medical procedures, absent his express agreement or court order. See Hill v. Hill, 706 So.2d 406, 407 (Fla. 5th DCA 1998).
AFFIRMED as MODIFIED.
ORFINGER, C.J., GRIFFIN and EVANDER, JJ., concur.